Name: 2004/652/EC, Euratom: Council Decision of 13 September 2004 appointing a new member of the Commission of the European Communities
 Type: Decision
 Subject Matter: EU institutions and European civil service;  personnel management and staff remuneration
 Date Published: 2006-05-30; 2004-09-23

 23.9.2004 EN Official Journal of the European Union L 298/24 COUNCIL DECISION of 13 September 2004 appointing a new member of the Commission of the European Communities (2004/652/EC, Euratom) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular the second paragraph of Article 215 thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular the second paragraph of Article 128 thereof, Whereas: HAS DECIDED AS FOLLOWS: Article 1 Mr Louis MICHEL is hereby appointed a member of the Commission for the period from 13 September 2004 to 31 October 2004. Article 2 This Decision shall take effect on 13 September 2004. Article 3 This Decision shall be published in the Official Journal of the European Union. Done at Brussels, 13 September 2004. For the Council The President B. R. BOT